Citation Nr: 0707074	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  00-14 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date for an award of pension 
benefits, prior to April 20, 1998.

(The issues of entitlement to service connection for seizure 
disorder, with dizziness, loss of memory and slurred speech, 
and entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder, will 
be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Regional 
Office (RO) that granted the veteran's claim for pension 
benefits, and assigned May 13, 1998, as the effective date of 
the award.  The veteran disagreed with the effective date 
that was assigned for the award of pension benefits.  By 
decision dated September 23, 2002, the Board assigned April 
20, 1998 as the proper effective date.  The veteran appealed 
this determination to the United States Court of Appeals for 
Veterans Claims (Court) which, by Order dated May 22, 2003, 
granted a Joint Motion for Partial Remand (Joint Motion), and 
vacated that part of the Board's September 2002 decision that 
denied an effective date prior to April 20, 1998. In a 
decision dated in November 2003, the Board remanded the 
veteran's claim to ensure due process.  The case is again 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  By rating decisions of October 1992 and September 1996, 
the RO denied the veteran's claims for pension benefits.  
These determinations were not appealed and became final.  

2.  The veteran's representative filed an informal claim for 
pension benefits on April 20, 1998.


CONCLUSION OF LAW

The criteria for an effective date for an award of pension 
benefits, prior to April 20, 1998, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(ii)(r) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  The Board notes that a letter complying with 
Dingess/Hartman was sent to the veteran in March 2006.

In this case, in a November 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an earlier effective 
date for an award of pension benefits, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes post 
service private and VA medical records, and VA examination 
reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that an earlier effective date 
is precluded by law, any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; Mayfield v. 
Nicholson, NO. 02-1077 (Vet. App. Dec. 21, 2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, VA 
medical records, and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided, the effective date of an award 
of disability pension shall be the date of receipt of claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(ii).

The effective date for an award of pension benefits based on 
a reopened claim shall be the date of receipt of claim or 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(r).

The evidence supporting the veteran's claim for an earlier 
effective date for an award of pension benefits consists of 
his statements.  He argues that the evidence of record at the 
time he originally filed his claim for pension benefits in 
1991 was sufficient to grant the claim.  In addition, he 
asserts that his disabilities prevented him from complying 
with any deadlines to submit evidence or to respond to 
requests from the VA.  

The Board observes that rating decisions of October 1992 and 
September 1996 denied the veteran's claims for pension 
benefits.  He was notified of the former decision by letter 
dated December 1992, and of the latter determination in a 
September 1996 letter.  In this regard, the record discloses 
that while it initially appeared that the veteran was seeking 
to appeal the October 1992 decision, the RO sought 
clarification from the veteran in a March 1994 letter as to 
what issue with which he disagreed.  Rather than respond 
directly to the RO's request, the veteran sought an extension 
of time.  In May 1994, the RO advised the veteran that it had 
determined that he had not shown good cause for the request 
for an extension of time, and determined that he had not 
submitted a timely notice of disagreement with the October 
1992 rating decision.  At that time, the veteran was informed 
that he could appeal that determination, but no appeal was 
received.  

As noted above, by letter dated in September 1996, the RO 
informed the veteran that his claim for pension benefits had 
been denied.  The record reflects that he submitted a timely 
notice of disagreement, and the RO issued a statement of the 
case on December 4, 1997.  The veteran was provided with 
notice at that time that in order to complete his appeal, he 
had to file a "formal appeal."  The RO indicated that the 
veteran should use an attached VA Form 9 to complete the 
appeal, and that he had to file the appeal "with this office 
within 60 days from the date of this letter or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying you of the action you have appealed."  
The RO then stated, "If we do not hear from you within this 
period, we will close your case."  (Emphasis in original.)  

On April 20, 1998, the veteran's representative submitted a 
"Statement of Accredited Representative in Appealed Case, in 
Lieu of VA Form 646, and listed the veteran's claim for 
pension benefits as one of the issues.  

The veteran's substantive appeal was received in May 1998.

It is readily apparent that the veteran did not complete an 
appeal from either the October 1992 rating action or the 
September 1996 rating decision.  In this regard, the Board 
notes that the Joint Motion dated May 2003, does not assert 
that the veteran had, in fact, timely appealed either rating 
decision.  It is clear from the dates set forth above that 
the veteran's substantive appeal was not received within one 
year from September 18, 1996, the date he was notified that 
his claim for pension benefits had been denied, or within 60 
days of December 4, 1997, the date the statement of the case 
was issued.  Accordingly, the Board concludes that the 
October 1992 and September 1996 rating actions became final.  

There is no basis on which an earlier effective date may be 
assigned.  Since the September 1996 rating decision is final, 
the Board must look to the date the veteran's claim was 
received.  In this case, the April 20, 1998, statement from 
the veteran's then-representative constituted the initial 
evidence that could be construed as a claim for pension 
benefits.  All other documents related to the appeal he had 
initiated, but did not perfect.  Thus, April 20, 1998 is the 
appropriate date for the award of pension benefits.  In 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held 
that in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  

The Board acknowledges that the veteran argues that his 
disabilities prevented him from properly responding to 
correspondence from the VA.  In this regard, the Board points 
out that the Joint Motion makes no reference to this 
allegation, and it must be noted that the veteran responded 
to letters from the VA, and there is no indication in the 
record that he was unable to do so because of any disability.  


ORDER

An effective date for an award of pension benefits, prior to 
April 20, 1998, is denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


